       Case 1:12-cr-00435 Document 134 Filed on 12/20/19 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                         December 20, 2019
                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk

                           BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §    CRIMINAL NO. 1:12-CR-435-1
                                         §
TOMAS YARRINGTON RUVALCABA               §

                                      ORDER

        The Court is in receipt of the Defendant’s Unopposed Motion to Continue
Settings, Dkt. No. 133. In it, Defendant represents: “Counsel for Defendant have
been reviewing discovery in the U.S. Attorney’s Office as well as discovery provided
electronically. Additional time is needed to evaluate what pretrial motions should
be filed, if any. Defendant respectfully requests a three-week extension to file
pretrial motions . . . .” Id.
        After review, the Court GRANTS Defendant’s motion, Dkt. No. 133. The
following deadlines and settings are RESET:
       Motions Filing due by:                     January 10, 2020
       Response to Motions due by:                January 30, 2020
       Motion Hearing:                            March 4, 2020 at 9:30 a.m.
       Final Pretrial Conference:                 April 14, 2020 at 9:30 a.m.
       Jury Selection:                            April 21, 2020 at 9:30 a.m.
       Jury Trial:                                April 22, 2020 at 9:00 a.m.
All settings will be held in the Houston Division, Federal Courthouse, 515 Rusk St.,
Houston, TX 77002. All counsel and the Defendant must be present.


        SIGNED this 20th day of December, 2019.


                                          ___________________________________
                                          Hilda Tagle
                                          Senior United States District Judge



1/1
